DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 16 is objected to because of the following informalities:  dependent claim 16 is recited as depending from itself.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims recite “first hinges” and “a rib” that defines “second hinges”. It is not clear from the claims how many first hinges and second hinges are disposed on a segment of the bending section. Are there multiple first hinges on a segment or does each segment have one first hinge? Moreover, it is not clear how a singular “rib” can define “second hinges” (plural). 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15-17, 20-21, 24-25, 28-29, 32-33 and 36 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jacobsen et al. (US 2015/0335227 A1).
Regarding claim 15, Jacobsen discloses an endoscope (1) comprising: a bending section (3) including: segments (5) and first hinges (10) disposed on a hinge plane perpendicular to a bending plane of the bending section (3) and connecting adjacent of the segments (5); a passage (8) extending through the segments (5) and positioned adjacent the first hinges (10); and a rib (10’) extending inwardly (thickness of 10’; par. [0030]) in the hinge plane and extending longitudinally through the segments (5), the rib (10’) formed in one piece with the segments and the first hinges (par. [0032] – the 
Regarding claim 16, Jacobsen discloses the endoscope of claim 16, wherein the hinge plane (Fig. 3) traverses a center axis of the bending section (3).
Regarding claim 17, Jacobsen discloses the endoscope of claim 15, wherein each of the first hinges (10) has a first width along the hinge plane, wherein each of the second hinges (10’) has a second width along the hinge plane, and wherein the second width (10’) is at least a factor of two larger than the first width (10; when viewed as in Fig. 4; par. [0030]).
Regarding claim 20, Jacobsen discloses the endoscope of claim 17, wherein the bending section (3) has a proximal end and a distal end and extends in a longitudinal direction between the proximal end and the distal end (Figs. 2 and 3), and wherein the second width varies as a function of a position in the longitudinal direction (par. [0028]).
Regarding claim 21, Jacobsen discloses the endoscope of claim 20, wherein the second width of a second hinge (10’) positioned at the proximal end or the distal end of the bending section is smaller than the second (10’) width of a second hinge positioned between the proximal end and the distal end of the bending section (par. [0028]; increases towards the proximal end).
Regarding claim 24, Jacobsen discloses the endoscope of claim 15, wherein the bending section (3) including the segments (5), the first hinges (10), and the rib (10’), is molded as a one-piece construction of a polymeric material (par. [0032]).
Regarding claim 25 Jacobsen discloses the endoscope of claim 15, further comprising a working channel (9; par. [0029]) accommodated in the passage (8).
Regarding claim 28, Jacobsen discloses an endoscope comprising: a bending section (3) including: segments (5); a peripheral wall (Fig. 4), portions of the peripheral wall defining first hinges (10; Fig. 3) disposed on a hinge plane perpendicular to a bending plane of the bending section (Fig. 3) and connecting adjacent of the segments (5); a rib (10’) extending inwardly from the peripheral wall (par. [0030]) in the hinge plane and extending longitudinally through the segments (5), the rib (10’) formed in one piece with the segments and the first hinges opposite the first hinges (par. [0032]), the rib (10’) defining second hinges (10’) between adjacent of the segments (5).
Regarding claim 29, Jacobsen discloses the endoscope of claim 28, wherein each of the first hinges (10) has a first width along the hinge plane, wherein each of the second hinges (10’) has a second width along the hinge plane, and wherein the second width is at least a factor of two larger than the first width (when viewed as in Fig. 4; par. [0030]).
Regarding claim 32, Jacobsen discloses the endoscope of claim 29, wherein the bending section (3) has a proximal end and a distal end and extends in a longitudinal direction between the proximal end and the distal end (Figs. 2 and 3), and wherein the second width varies as a function of a position in the longitudinal direction (par. [0028]).
Regarding claim 33, Jacobsen discloses the endoscope of claim 32, wherein the second width of a second hinge (10’) positioned at the proximal end or the distal end of the bending section is smaller than the second width of a second hinge (10’) positioned 
Regarding claim 36, Jacobsen discloses the endoscope of claim 28, wherein the bending section (3) including the segments (5), the first hinges (10), and the rib (10’), is molded as a one-piece construction of a polymeric material (par. [0032])
Claim(s) 15, 26, 28 and 37 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Siegmund et al. (US 4580551).
Regarding claim 15, Siegmund discloses an endoscope comprising: a bending section (11) including: segments (Figs. 2-4) and first hinges (Fig. 3 – unlabeled hinges formed on the right-most portion of 24) disposed on a hinge plane perpendicular to a bending plane of the bending section and connecting adjacent of the segments (Figs. 2-4); a passage (27; Fig. 3) extending through the segments and positioned adjacent the first hinges (Fig. 3 – unlabeled hinges formed on the right-most portion of 24); and a rib (Fig. 3 – unlabeled rib formed on the left portion of 24) extending inwardly in the hinge plane and extending longitudinally through the segments (Figs. 2-4), the rib (Fig. 3 – unlabeled rib formed on the left portion of 24) formed in one piece with the segments and the first hinges (col. 1, ll. 38-47) and positioned adjacent the passage (27) opposite the first hinges (Fig. 3 – unlabeled hinges formed on the right-most portion of 24), the rib (Fig. 3 – unlabeled rib formed on the left portion of 24) defining second hinges between adjacent of the segments (5; Figs. 2-4).
Regarding claim 26, Siegmund discloses the endoscope of claim 15, further comprising a third hinge (Fig. 3 – unlabeled circular hinge through which 27 extends) disposed on the hinge plane between the first hinge (Fig. 3 – unlabeled hinges formed 
Regarding claim 28, Siegmund discloses an endoscope comprising: a bending section (11) including: segments (Figs. 2-4); a peripheral wall (Fig. 3), portions of the peripheral wall defining first hinges (Fig. 3 – unlabeled hinges formed on the right-most portion of 24) disposed on a hinge plane perpendicular to a bending plane of the bending section and connecting adjacent of the segments (Figs. 2-4); a rib (Fig. 3 – unlabeled rib formed on the left portion of 24) extending inwardly from the peripheral wall (Fig. 3) in the hinge plane and extending longitudinally through the segments, the rib (Fig. 3 – unlabeled rib formed on the left portion of 24) formed in one piece with the segments and the first hinges opposite the first hinges (col. 1, ll. 38-47), the rib (Fig. 3 – unlabeled rib formed on the left portion of 24) defining second hinges between adjacent of the segments (Figs. 2-4).
Regarding claim 37, Siegmund discloses the endoscope of claim 28, further comprising a third hinge (Fig. 3 – unlabeled circular hinge through which 27 extends) disposed on the hinge plane between the first hinge (Fig. 3 – unlabeled hinges formed on the right-most portion of 24) and the second hinge (Fig. 3 – unlabeled rib formed on the left portion of 24).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 and 30-31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, as applied to the claims above.
Regarding claim 18, Jacobsen discloses the endoscope of claim 17, but does not specifically disclose wherein the second width is at least a factor of three larger than the first width. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second width at least a factor of three larger than the first width because Applicant has not disclosed that such factor of three provides an advantage, is used for a particular purpose, or solves a stated problem. Applicant discloses that the width differential may be a factor of two, three or four.  One of ordinary skill in the art, furthermore, would have expected Jacobsen’s device, and applicant’s invention, to perform equally well with either the factor of two taught by Jacobsen or the claimed factor of three because both width differentials would perform the same function of aiding in bending the endoscope and providing structural integrity. Therefore, it would have been prima facie obvious to modify Jacobsen to obtain the invention as specified in claim 18 because such a 
Regarding claim 19, Jacobsen discloses the endoscope of claim 18, but does not specifically disclose wherein the second width is at least a factor of four larger than the first width. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second width at least a factor of four larger than the first width because Applicant has not disclosed that such factor of four provides an advantage, is used for a particular purpose, or solves a stated problem. Applicant discloses that the width differential may be a factor of two, three or four.  One of ordinary skill in the art, furthermore, would have expected Jacobsen’s device, and applicant’s invention, to perform equally well with either the factor of two taught by Jacobsen or the claimed factor of four because both width differentials would perform the same function of aiding in bending the endoscope and providing structural integrity. Therefore, it would have been prima facie obvious to modify Jacobsen to obtain the invention as specified in claim 19 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Jacobsen.
Regarding claim 30, Jacobsen discloses the endoscope of claim 29, but does not specifically disclose wherein the second width is at least a factor of three larger than the first width. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second width at least a factor of three larger than the first width because Applicant has not disclosed that such factor of three provides an advantage, is used for a particular purpose, or 
Regarding claim 31, Jacobsen discloses the endoscope of claim 30, but does not specifically disclose wherein the second width is at least a factor of four larger than the first width. At the time the invention was effectively filed, it would have been an obvious matter of design choice to a person of ordinary skill in the art to make the second width at least a factor of four larger than the first width because Applicant has not disclosed that such factor of four provides an advantage, is used for a particular purpose, or solves a stated problem. Applicant discloses that the width differential may be a factor of two, three or four.  One of ordinary skill in the art, furthermore, would have expected Jacobsen’s device, and applicant’s invention, to perform equally well with either the factor of two taught by Jacobsen or the claimed factor of four because both width differentials would perform the same function of aiding in bending the endoscope and providing structural integrity. Therefore, it would have been prima facie obvious to modify Jacobsen to obtain the invention as specified in claim 31 because such a .
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jacobsen, as applied to the claims above, in view of Petersen (US 9125582 B2).
Regarding claim 27, Jacobsen discloses an endoscope system comprising an endoscope according to claim 15, but does not specifically disclose that it comprises a monitor. Petersen teaches an analogous system (Fig. 1) comprising a monitor (8; Fig. 1). It would have been obvious to one having ordinary skill in the art to have included a monitor, as taught by Petersen, in order to easily view the images captured with the camera of the endoscope of Jacobsen. 

Allowable Subject Matter
Claims 22-23 and 34-35 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Neither Jacobsen nor Siegmund disclose the endoscope wherein the bending section further comprises a passage adjacent the first hinges, an intermediate wall section between the rib and the passage, and two passages on opposite sides of the rib between the peripheral wall and the intermediate wall section, wherein the second hinge positioned at the proximal end or the distal end of the bending section is disconnected from the intermediate wall section and the second hinge positioned between the proximal end and the distal end of the bending section is connected to the proximal wall section, in combination with the elements and limitations of the intervening claims. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYNAE E BOLER whose telephone number is (571)270-3620. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on 571-272-4963. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RYNAE E BOLER/Examiner, Art Unit 3795   

/ALEXANDRA L NEWTON/Primary Examiner, Art Unit 3795